Mr. Justice Morris
delivered the opinion of the' Court:
This cause, as now presented to us, is scarcely more than a theoretical or academic cause. The cause has not been stayed in the court below, and we are advised in argument that the appellants have now filed, or are about to file, their answer therein, and the receivers have gone into possession of the property sought to be recovered from the defendants, or some of it. It should, therefore, be a very clear case that would authorize us under these circumstances to interfere with the further progress of the proceedings in the court below. We find no such clear case, but, on the contrary, a very clear case for the affirmance of the action of that court.
While the appeal taken was from the whole order as it was rendered, we cannot consider it so far as it is an appeal from such portion of the order as overruled the demurrer. An order overruling a demurrer is not appealable when the party interposing the demurrer has not elected on the record to stand by it. The cases of Ellis v. Davis, 109 U. S. 485, 27 L. ed. 1006, 3 Sup. Ct. Rep. 327; Cates v. Allen, 149 U. S. 451, 37 L. ed. 804, 13 Sup. Ct. Rep. 883, 977; Whitehead v. Shattuck, 138 U. S. 146, 34 L. ed. 873, 11 Sup. Ct. Rep. 276; Hess v. Horton, 2 App. D. C. 81, and Droop v. Ridenour, 9 App. D. C. 95, cited in this connection by the appellants, are not pertinent, even if they were otherwise applicable, which they are not. The demurrer and the order overruling it are not before us, except in so far as the demurrer is a return to the rule to show cause and an admission of all the allegations contained in the bill, for the purposes of such Tule.
*232But in so far as the appeal lias reference to the allowance of an injunction and the appointment of a receiver, it was within the right of the defendants under the statute to take it, and to that extent it is before us; but we find it wholly without merit.
The burden of the argument on behalf of the appellants is that, under the authorities, an injunction should not be granted or a receiver appointed upon a bill, the substantial statements of which are merely upon information and belief. And various adjudicated cases are cited in support of this proposition. But the proposition is not sustained by the authorities cited, or by any other authorities to the extent claimed for it in this case. The authorities go to the extent only that, where there is only a bill of complaint containing statements made only on information and belief, unsupported by the affidavits of those who know the facts and can testify to them, an injunction should not be allowed or a receiver appointed until after a rule to show cause served on the defendant and failure by the defendant to show such cause sufficient to defeat the application. Here, while the bill was wholly upon information and belief, and sworn to only as such, yet it was supported by competent affidavits; and no relief by way of injunction and receiver was sought until after rule to show cause. The authorities cited on behalf of the appellant are in our opinion directly to the contrary effect from that for which they are cited, and abundantly support the action of the court below in the premises. Alexander, Ch. Pr. § 2, p. 80; Pligh, Inj. § 36; Jones v. Macon & B. R. Co. 39 Ga. 138; Armstrong v. Sanford, 7 Minn. 49, Gil. 34; Blondheim v. Moore, 11 Md. 365; Bank of Orleans v. Skinner, 9 Paige, 305; Campbell v. Morrison, 7 Paige, 157; Brooks v. O’Hara, 8 Fed. 529; Caulfield v. Curry, 63 Mich. 594, 30 N. W. 191; Williamson v. Wilson, 1 Bland Ch. 422; Perkins v. Collins, 3 N. J. Eq. 482; Waddell v. Bruen, 4 Edw. Ch. 671; Laurie v. Laurie, 9 Paige, 234; Youngblood v. Schamp, 15 N. J. Eq. 42; Ballard v. Eckman, 20 Fla. 661; 10 Am. & Eng. Enc. Law, p. 1002, and note 2.
All these either expressly concede or necessarily imply that, while a bill of complaint in which the allegations are stated solely upon information and belief, unsupported by affidavit, is not *233sufficient ground on which to base an injunction until after a rule to show cause has been issued, yet that after such rule, and especially after demurrer interposed, an injunction may properly be granted.
The law on the subject is well stated by Mr. High in his work on Injunction, § 1511, as follows:
“The fact that many of the material allegations upon which an injunction is sought are stated upon information and belief will not prevent the granting of the relief when defendant, by demurring to the bill, admits the truth of its allegations, and when the injunction is issued after notice and with no denial upon the part of defendant of the truth of the bill.”
See also Gibson v. Gibson, 46 Wis. 462, 1 N. W. 154; Woodworth v. Edwards, 3 Woodb. & M. 120 Fed. Cas. No. 18,014; Paterson & H. R. Co. v. Jersey City, 9 N. J. Eq. 434; Maddox v. White, 4 Md. 72, 59 Am. Dec. 67; Duckett v. Duckett, 71 Md. 357, 18 Atl. 535; Wierich v. De Zoya, 7 Ill. 385; Tuolumne Water Co. v. Chapman, 8 Cal. 392.
If the contention of the appellants were to be allowed, then in many cases, perhaps in the great majority of cases, no injunction pendente lite could properly be issued upon a bill filed by a trustee, executor, or other person suing in a fiduciary or representative capacity; for such person might well have no personal knowledge of the facts upon which the injunction is sought, although perhaps he might have abundant proof of those facts in the affidavits or testimony of those who did have knowledge of -them and could positively testify to them upon such knowledge.
We understand it to be conceded on behalf of the appellants that an injunction could be granted upon a bill based only upon information and belief, when “the fact that it is upon information and belief only is explained by the bill itself or by affidavits accompanying it.” But this is not the qualification made by the law. The fact that the bill is by a person in a fiduciary or representative capacity, as a trustee, generally carries its own sufficient explanation with it. Explanation is superfluous when the facts are admitted by demurrer or otherwise, or when the facts are prima facie proved by competent affidavits.
*234Tbe case of Magruder v. Schley, 18 App. D. C. 288, cited on behalf of the contention of the appellants, plainly does not support it. There was in that case no allegation of fact, either upon information and belief or otherwise, upon which to base an injunction; but merely an expression of expectation to be able to prove some things upon trial.
We are of opinion that the order appealed from should be affirmed, with costs; and the cause remanded to the supreme court of the District of Columbia for further proceedings therein according to law. And it is so ordered. Affirmed.